DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See rejection for newly added claims. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 9,912,986. Although the claims at issue are not identical, they are not patentably distinct from each other because as self-admitted by Applicant, a full range of luma values on the Y-axis for 8-bit video encoding is the range from black (16) to white(235) of a video frame (see Spec page 26 §0092 – “Video standards specify that luminance values range from 16(black) to 235(white) when encoded as 8bits.”) and thereby one of ordinary skill in the art would understand that Patent claim “detecting, by the circuitry, symbol values of the watermark embedded in the video frame based on luminance values in pixels of the video frame of the content and based on predetermined luminance value thresholds, wherein at least one of the luminance values in the pixels of the video frame corresponding to symbol values of the watermark is less than 16,…” , reads on luminance values for all pixels of the video frame encoded as 8bits having luminance values range between from 16(black) to 235(white) including the luminance values in the pixels corresponding to symbol values of the watermark are all shifted down below the luminance values range 16 (black) and below the luminance values range 235 (white).  
Therefore, it would have been obvious to one of ordinary skill in the art to modify claims of U.S. Patent No. 9912986 with those additional limitations by allowing the broadcaster to set the desired levels of luma for encoding, i.e., the black and white levels, within the bounded range [16, 235] decimal in which the luminance value 16 corresponds to black and the luminance value 235 corresponds to white, so to obtain a desired balance between visibility and robustness and thereby obtain application’s claim 1 as claimed.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 and 7 of U.S. Patent No. 10,547,899, in view of Eyer et al (US PG Pub No. 2015/0358507). 
The instant application claims differ by limitations of a first line of active video includes a run-in pattern and the metadata. In similar field of endeavor, Eyer et al teaches concept of a first line of active video includes a run-in pattern and the metadata (Para. 0055, 0068, 0085). Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention before the effectively filing date of the claimed invention for the common knowledge purpose of allowing receivers to decode metadata quickly in order to inform user of selecting/changing/viewing content accurately. 
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 11,218,765, in view of Eyer et al (US PG Pub No. 2015/0358507). 
The instant application claims differ by limitations of a first line of active video includes a run-in pattern and the metadata. In similar field of endeavor, Eyer et al teaches concept of a first line of active video includes a run-in pattern and the metadata (Para. 0055, 0068, 0085). Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention before the effectively filing date of the claimed invention for the common knowledge purpose of allowing receivers to decode metadata quickly in order to inform user of selecting/changing/viewing content accurately. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-21 is/are rejected under 35 U.S.C. 103 as being obvious over Eyer et al (US PG Pub No. 2015/0358507), in view of Self-admitted prior art by Applicant.
Regarding claims 2, 8 and 16, Eyer et al teaches a method of a reception apparatus for processing content , the method (Abstract) comprising: 
processing, by circuitry of the reception apparatus, content that includes the metadata embedded therein, the metadata being embedded as a watermark in a video frame of the content (Figures. 2, 9; Para. 0053-54); and 
detecting, by the circuitry, symbol values of the watermark embedded in the video frame based on luminance values in pixels of the video frame of the content and based on at least one constant luminance value threshold that defines luminance value ranges corresponding to different symbol values of the watermark (Para. 0087, 0088), 
wherein a first line of active video includes a run-in pattern and the metadata (Para. 0055, 0068, 0085). The reference is unclear with respect to at least one of the luminance values in the pixels of the video frame corresponding to symbol values of the watermark is less than a value corresponding to black, a maximum luminance value in the pixels of the video frame corresponding to symbol values of the watermark is less than a value corresponding to white. However, As self-admitted by Applicant, a full range of luma values on the Y-axis for 8-bit video encoding is the range from black (16) to white(235) of a video frame (see Spec page 26 §0092 – “Video standards specify that luminance values range from 16(black) to 235(white) when encoded as 8bits.” Therefore, it would have been obvious to one of ordinary skill in the art to modify the reference by allowing the broadcaster to set the desired levels of luma for encoding, i.e., the black and white levels, within the bounded range [16, 235] decimal in which the luminance value 16 corresponds to black and the luminance value 235 corresponds to white, so to obtain a desired balance between visibility and robustness.
Claims 3, 9 and 17 are rejected wherein the metadata includes information that allows the reception apparatus to process at least one of identify a displayed channel, detect a channel change, identify a displayed content, determinizing a location of additional information related to the displayed content, identifying a temporal location in the displayed content, and receiving a time-sensitive event trigger (Figure 1; Para. 0027-28, 0040-42). 
Claims 4, 10 and 18 are rejected wherein the metadata are included in a first line of active video (Para. 0085). 
Claims 5, 11 and 19 are rejected wherein the metadata are included in first and second lines of active video (Para. 0085). 
Claims 6, 12 and 20 are rejected wherein the metadata includes a time information representative of a time belonging to a set comprising a display time and a media time (Para. 0041 and 0063). 
Claims 7, 13 and 21 are rejected wherein the metadata includes at least one of content identifier associated with the content and a channel number associated with a current service (Para. 0071-72, 0107). 
Claim 14 is rejected wherein the reception apparatus is a television (Figures 2-3; Para. 0033).  
Claim 15 is rejected wherein the reception apparatus includes a display (Figures 2-3; Para. 0033).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUNAL N LANGHNOJA whose telephone number is (571)270-3583. The examiner can normally be reached M-F: 9:00AM - 5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KUNAL LANGHNOJA/Primary Examiner, Art Unit 2423